       Case 1:18-cv-00502-JAO-KJM Document 58-2 Filed 09/27/19 Page 1 of 1                           PageID #:
                                          1332



                             UNITED STATES DISTRICT COURT
                                            OFFICE OF THE CLERK
                                             DISTRICT OF HAWAII
                                            300 ALA MOANA BLVD.
                                           HONOLULU, HAWAII 96850
                                              www.hid.uscourts.gov

SUE BEITIA                                                                                             TELEPHONE
 CLERK                                                                                                (808)541-1300
                                                                                                      FAX 541-1303
                               INSTRUCTIONS FOR CIVIL APPEALS

TO COUNSEL OF RECORD OR PRO SE:

In order to properly prepare the record on appeal, the following instructions must be followed:

I.      PAYMENT OF THE FILING & DOCKET FEES

        A.     The U.S. District Court Filing Fee of $5.00 and the Ninth Circuit Court of Appeals Docket Fee
               of $500.00 are both due upon the filing of the Notice of Appeal.

        B.     One check, in the amount of $505.00, should be made payable to Clerk, U.S. District Court.

        C.     All appeals are subject to dismissal for failure to pay for the docket fee. (Does not apply to
               cases in which the appellant has been granted leave to proceed in forma pauperis).

        D.     Upon the filing of the Notice of Appeal, a copy of the District Court docket sheet will be sent
               to all parties.

II.     ORDER THE REPORTER’S TRANSCRIPT

        A.     The Appellant is required to use the “Transcript Designation and Ordering” form (CA9-036).
               This form will be sent to the Appellant upon the filing of the Notice of Appeal. Instructions
               for the preparation of this form will be sent to both the appellant and the appellee. You may
               also choose to access the U.S.D.C. District of Hawaii’s website where a “fillable” PDF form
               may be found. The USDC Hawaii website address: www.hid.uscourts.gov. Click on “Forms”
               and then click on “miscellaneous”.

III.    CERTIFICATE OF RECORD

               A.     After the designated transcripts are filed, the U.S. District Court will fill out copy three
                      of form CA9-036 (which is the Certificate of record) and file it with the Ninth Circuit
                      Court of Appeals. A copy of the Certificate of Record will be sent to all parties.

               B.     The Ninth Circuit Court of Appeals, upon receipt of the Certificate of Record, will
                      notify all parties of the briefing schedule.
